Citation Nr: 0016678	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim for status postoperative lumbar condition with left leg 
nerve involvement. 

In the veteran's February 1998 substantive appeal, he 
requested to attend a hearing before a member of the Board at 
the local RO.  In June 1998 he changed his request from a 
travel board hearing to a personal hearing  The veteran was 
subsequently scheduled for a personal hearing at the RO in 
July 1998, but canceled this hearing due to poor health.  
Pursuant to the veteran's representative's request that he be 
rescheduled for a hearing, the veteran was notified of a new 
hearing date set in September 1998.  However, in 
correspondence dated in November 1998, the veteran stated 
that he had not been able to attend the hearing and requested 
that a decision be made from his medical records.  
Accordingly, no additional hearings have been scheduled with 
respect to this claim.

In the veteran's Notice of Disagreement that the RO received 
in February 1998, the veteran complained of degenerative 
arthritis in his shoulder and of arm symptomatology.  As a 
claim for a shoulder/arm disability has not been developed 
for appellate review, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's claim of service connection for a low back 
disability is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
of service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's service medical records are devoid of 
complaints or treatment in regard to his back and his 
February 1956 separation examination report shows a normal 
clinical evaluation of the spine.  However, the veteran 
contends that his back condition began shortly after service 
and that he was treated by a private doctor (Thomas S. Cheek, 
M.D.) in "1955" for degenerative arthritis of the back.  On 
file is a letter from Dr. Cheek stating that the veteran had 
been treated in his office in 1956 "for arthritis" and that 
the veteran was still being followed in his office.  At the 
bottom of this letter is a hand-written notation presumably 
from the veteran stating that he had been treated for 
degenerative arthritis of the "back and spine" for the past 
several years.  Also on file is a December 1996 medical 
statement from T. R. Bass, M.D., certifying that the veteran 
has degenerative arthritis of the spine. 

The veteran's contention that he was treated for arthritis of 
the spine within a year of service along with a doctor's 
statement that he did indeed treat the veteran for 
"arthritis" in 1956, is sufficient evidence to well ground 
this claim i.e., make it plausible.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  This is so in light of VA law and regulations 
that provides for service connection if arthritis becomes 
manifest to a compensable degree within one year of a 
veteran's discharge from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


ORDER

As the veteran's claim of service connection for a low back 
disability is well grounded, the appeal is allowed subject to 
further action as discussed below.


REMAND

Further development is warranted in this case in view of the 
Board's finding that the veteran's claim of service 
connection for a low back disability is plausible.  Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997); Caluza, supra.  Such 
development requires that all of Dr. Cheek's office notes be 
obtained starting with his initial treatment of the veteran 
for arthritis in 1956.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request copies of all 
of Dr. Thomas Cheek's office records, 
beginning with his initial treatment of 
the veteran in 1956. The procedures set 
forth in 38 C.F.R. § 3.159 (1999) should 
be followed and all records obtained 
should be associated with the claims 
file.

2.  Thereafter, the RO should again 
review the veteran's claim of service 
connection for a low back disability.  If 
any action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
new Supplemental Statement of the Case 
and be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



